Case 19-59440-pwb             Doc 20 Filed 06/21/19 Entered 06/22/19 01:21:21                             Desc Imaged
                                   Certificate of Notice Page 1 of 6




          IT IS ORDERED as set forth below:



          Date: June 19, 2019
                                                                        _________________________________

                                                                                   Paul W. Bonapfel
                                                                             U.S. Bankruptcy Court Judge
        _______________________________________________________________
                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

                                                                   )         CHAPTER 11
    IN RE:                                                         )
                                                                   )         CASE NO. 19-59440-pwb
    P-D VALMIERA GLASS USA CORP,
                                                                   )
                                 Debtor.                           )
                                                                   )


                  ORDER AUTHORIZING PAYMENT OF PRE-PETITION WAGES,
                PAYROLL TAXES, CERTAIN EMPLOYEE BENEFITS AND RELATED
                   EXPENSES, AND OTHER COMPENSATION TO EMPLOYEES

               Upon consideration of the motion (Doc. No. 5  WKH³Motion´ 1 of the Debtor for an order

    authorizing payment of pre-petition wages, payroll taxes, certain employee benefits and related

    expenses, and other compensation to employees; and jurisdiction existing for the Court to consider

    the Motion; and the Court having found that good and sufficient cause exists for granting the

    Motion; and upon consideration of the files and records in this case; and upon the arguments and

    statements in support of the Motion presented at the hearing before the Court; and it appearing that



    1
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 19-59440-pwb        Doc 20 Filed 06/21/19 Entered 06/22/19 01:21:21                    Desc Imaged
                              Certificate of Notice Page 2 of 6


    relief sought in the Motion will be in the best interests of the Debtor¶s estate, creditors, and other

    parties-in-interest; and it further appearing that notice of the Motion was adequate and proper under

    the circumstances and that no further notice of the Motion need be given;

    it is hereby ORDERED as follows:

           1.      The Motion (Doc. No. 5) is GRANTED.

           2.      The Debtor is authorized, but not directed, to pay all Employee and Former

    Employee Obligations that become payable during the pendency of this chapter 11 case, including

    that portion of Employee and Former Employee Obligations that had accrued pre-petition, and to

    continue at this time its practices, programs, and policies with respect to the Employees and

    Employee Obligations, as such practices, programs, and policies were in effect as of the Petition

    Date. The Debtor is also authorized, but not directed, to the extent that the Debtor subsequently

    determines that there are any additional outstanding Employee and Former Employee Obligations

    related to the programs and policies described in the Motion, to pay such pre-petition amounts.

           3.      The Employee and Former Employee Obligations that the Debtor is authorized to

    pay are described in the Motion and include, without limitation, the following Employee

    Obligations: (i) wages, salary and other compensation; (ii) payroll taxes; (iii) vacation programs;

    (iv) health and welfare benefits; and (v) other benefit programs.

           4.      Except as set forth herein, the Debtor is authorized (but not directed) to continue to

    pay the Employee and Former Employee Obligations that become payable during the pendency of

    this chapter 11 case and to continue at this time its practices, programs, and policies with respect

    to the Employees and the Employee Obligations, as such practices, programs, and policies were in

    effect as of the Petition Date.
Case 19-59440-pwb        Doc 20 Filed 06/21/19 Entered 06/22/19 01:21:21                  Desc Imaged
                              Certificate of Notice Page 3 of 6


           5.      The Debtor¶s banks and other financial institutions are authorized and directed,

    when requested by the Debtor and in the Debtor¶s sole discretion, to receive, process, honor, and

    pay any and all checks and electronic transfer requests drawn on the Debtor¶s accounts to pay the

    Employee and Former Employee Obligations, whether those checks or electronic transfer requests

    were presented prior to or after the Petition Date, and make other transfers necessary to implement

    these transactions provided that sufficient funds are available in the applicable accounts to make

    the payments and transfers. The Debtor is further authorized to pay any cost or penalty incurred

    by its Employees or Former Employees in the event that a check issued by the Debtor for payment

    of the Employee or Former Employee Obligations is inadvertently not honored because of the

    filing of the Debtor¶s bankruptcy case.

           6.      The banks and other financial institutions that process, honor, and pay any and all

    checks or electronic transfers on account of Employee and Former Employee Obligations shall

    rely on the representations of the Debtor as to which checks are issued and authorized to be paid

    in accordance with this Order without any duty of further inquiry and without liability for

    following the Debtor¶s instructions.

           7.      Neither this Order, nor the Debtor¶s payment of any amounts authorized by this

    Order, shall: (i) result in any assumption of any executory contract by the Debtor; (ii) result in a

    commitment to continue any plan, program, or policy of the Debtor; or (iii) impose any

    administrative, pre-petition, or post-petition liabilities upon the Debtor.

           8.      The Court shall retain jurisdiction to hear and determine all matters arising from

    the implementation of this Order.
Case 19-59440-pwb        Doc 20 Filed 06/21/19 Entered 06/22/19 01:21:21               Desc Imaged
                              Certificate of Notice Page 4 of 6


            9.      The requirements of Bankruptcy Rule 6003(b) have been satisfied. To the extent

    the fourteen day stay of Bankruptcy Rule 6004(h) may be construed to apply to the subject matter

    of this Order, such stay is hereby waived.

            10.     Counsel for the Debtor is directed to promptly serve a copy of this Order on the

    Office of the United States Trustee and the Debtor¶s twenty (20) largest unsecured creditors, and

    to file a certificate of service with the Clerk of the Court.

                                          [END OF DOCUMENT]



    Prepared and presented by:

    SCROGGINS & WILLIAMSON, P.C.

     /s/ Ashley R. Ray
    J. ROBERT WILLIAMSON
    Georgia Bar No. 765214
    ASHLEY REYNOLDS RAY
    Georgia Bar No. 601559
    MATTHEW W. LEVIN
    Georgia Bar No. 448270
    4401 Northside Parkway
    Suite 450
    Atlanta, Georgia 30327
    T:     (404) 893-3880
    F:     (404) 893-3886
    E:     rwilliamson@swlawfirm.com
           aray@swlawfirm.com
           mlevin@swlawfirm.com

    Proposed Counsel for the Debtor
Case 19-59440-pwb   Doc 20 Filed 06/21/19 Entered 06/22/19 01:21:21   Desc Imaged
                         Certificate of Notice Page 5 of 6


                                   Distribution List

                                    Ashley R. Ray
                             SCROGGINS & WILLIAMSON, P.C.
                                4401 Northside Parkway
                                       Suite 450
                                  Atlanta, GA 30327

                                      Martin P. Ochs
                          OFFICE OF THE UNITED STATES TRUSTEE
                               362 Richard Russell Building
                                 75 Ted Turner Drive, SW
                                    Atlanta, GA 30303
        Case 19-59440-pwb             Doc 20 Filed 06/21/19 Entered 06/22/19 01:21:21                                Desc Imaged
                                           Certificate of Notice Page 6 of 6
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-59440-pwb
P-D Valmiera Glass USA Corp.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: jlc                          Page 1 of 1                          Date Rcvd: Jun 19, 2019
                                      Form ID: pdf453                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 21, 2019.
db             +P-D Valmiera Glass USA Corp.,   168 Willie Paulk Pkwy,   Dublin, GA 31021-0729
               +Ashley R. Ray,   SCROGGINS & WILLIAMSON, P.C.,   4401 Northside Parkway,   Suite 450,
                 Atlanta, GA 30327-3011

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 19, 2019 at the address(es) listed below:
              Ashley Reynolds Ray    on behalf of Debtor   P-D Valmiera Glass USA Corp. aray@swlawfirm.com,
               rwilliamson@swlawfirm.com;centralstation@swlawfirm.com;fharris@swlawfirm.com
              J. Robert Williamson    on behalf of Debtor   P-D Valmiera Glass USA Corp.
               rwilliamson@swlawfirm.com,
               centralstation@swlawfirm.com;aray@swlawfirm.com;hkepner@swlawfirm.com;fharris@swlawfirm.com;rbazz
               ani@swlawfirm.com;mlevin@swlawfirm.com
              Martin P. Ochs   on behalf of U.S. Trustee    United States Trustee martin.p.ochs@usdoj.gov
              Rebecca A. Davis    on behalf of Creditor   City of Dublin and Laurens Development Authority
               rdavis@seyfarth.com, sthornton@seyfarth.com
                                                                                             TOTAL: 4
